DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-11, 13, 14, 17, 19-24, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevanato et al (US20150366897).
Stevanato et al have disclosed the production of loaded exosomes that are capable of providing therapeutic effect. While the entire reference is relevant and relied on, applicant is directed to paragraphs 9, 11-13, 16-18, 22-24, 36, 42, 65, 75, 76, 148, 149, and 190-202 where the limitations of the claims are disclosed, for example.

Claim(s) 1-3, 7-10, 17-19, 21, and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaRocca et al (US20190241873).
Larocca et al have disclosed the production of loaded exosomes that are capable of providing therapeutic effect. While the entire reference is relevant and relied on, applicant is directed to paragraphs 2, 7, 8, 10-15, 32, 35, 36, 38, 53-64, 83-88, 127, 146, 176, 181, 195, 210, , and 240, and Table 5, and claims 1-18, where the limitations of the claims are disclosed, for example.

Claim(s) 1, 12, 17, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delcayre et al (US20040197314).
Delcayre et al have disclosed the production of loaded exosomes that are capable of providing therapeutic effect. While the entire reference is relevant and relied on, applicant is directed to paragraphs 4 and 148-159, where the limitations of the claims are disclosed, for example.

Claim(s) 1, 15-17, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greco et al (US20170173076).
Greco et al have disclosed the production of loaded exosomes that are capable of providing therapeutic effect. While the entire reference is relevant and relied on, applicant is directed to paragraphs 107, 120, and 146, and claims 1 and 17 where the limitations of the claims are disclosed, for example.

The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure. Zhang et al (Cell Biosci Vol.9(19):1-18, 2019), Ali et al (Nov Appro Drug Des Dev Vol.5(1):19-22, 3/2019), and Liu et al (Theranostics Vol.9(4):1015-1028, 2019) are all review articles that demonstrate the use of exosomes as general delivery platforms for a wide range of therapeutic molecules. The reference are relevant to the claimed invention, however, the closest prior art is cited above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635